MaRshall, J.
The only question raised is, Did the evidence warrant the verdict of guilty ? The .direct evidence of evidenciary facts was ample to warrant the jury in finding the following: About the time the crime was committed five men, including King and Hunt, ran from the vicinity of the car, one of whom carried a box similar to the one taken with the stolen clothes. The men disappeared in a cornfield near by. The morning after the occurrence an empty box was found not far from where the men disappeared on the evening before. King and Hunt were interested in the disposition of the stolen property. The character of the men was consistent with the theory of guilt. "We are unable to say that such circumstances do not warrant an inference of guilt, and with the degree of certainty requisite to a conviction. That is sufficient to prevent a reversal of the judgments. Whether the evidence was susceptible of an inference of guilt inconsistent with any reasonable theory of innocence, was a judicial question. The trial court properly decided that in the affirmative, properly leaving it to the jury to draw the proper inference; and there being credible evidence from which they had a right to decide as they did, such decision is conclusive of the guilt of the plaintiffs in error. True, the evidence bearing directly on the fact of guilt was wholly circumstantial, but when circumstances'point to the existence of facts constituting guilt so strongly as to leave no reasonable doubt but that they exist, a conviction should follow the same as if such facts were established with like degree of certainty by direct evidence. There is no difference. That is. elementary.
By the Court.— The judgments are affirmed.